—In an action, inter alia, to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), dated December 19, 1995, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that an issue of fact exists as to whether the injured plaintiff suffered a serious injury within the meaning of Insurance Law § 5102 (d) (see, Mariaca-Olmos v Mizrhy, 226 AD2d 437; Flanagan v Roeg, 212 AD2d 756; Jackson v United Parcel Serv., 204 AD2d 605; see also, Brown v Stark, 205 AD2d 725). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.